Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 1 of 13
                                                                                  FILEDBY       ~               D.C.

                                                                                        MAR 2 9 2019
                              UNITED STATES DISTRICT COURT
                                                                                         ANGELA E. NOBLE
                              SOUTHERN DISTRICT OF FLORIDA                              CLERK U.S. DIST. CT.
                                                                                        S. D. OF FLA. • MIAMI

                               Case No. 19-20036-CR-WILLIAMS(s)
                                        18 u.s.c. § 371
                                        18 U.S.C. § 922(a)(6)
                                        18 U.S.C. § 922(a)(l)
                                        18 U.S.C. § 2339B(a)(l)
                                        18 u.s.c. § 2
                                        18 U.S.C. § 924(a)(2)
                                        18 u.s.c. § 924(d)(l)
                                        18 U.S.C. § 981(a)(l)(C), (G)
                                        21 u.s.c. § 853

  UNITED STATES OF AMERICA,

  vs.

  FRANCISCO JOSEPH ARCILA
  RAMIREZ,

         Defendant.


                                   SUPERSEDING INDICTMENT

         The Grand Jury charges that:

                                    GENERAL ALLEGATIONS

         At times material to this Superseding Indictment:

         1.      The Bureau of Alcohol, Tobacco, and Firearms and Explosives ("ATF"), an

  agency of the United States Department of Justice, administered and enforced laws and

  regulations pertaining to the acquisition and disposition of firearms.

         2.      A Federal Firearms Licensee ("FFL") is a business licensed under Chapter 44 of

  Title 18, United States Code, to engage in the business of dealing of firearms. Before an FFL

  could sell a firearm to any person, the firearms dealer and buyer must complete an ATF Form

  4473. The ATF Form 4473 asks the buyer: "Are you the actual transferee/buyer of the firearm(s)

  listed on this form? Warning: You are not the actual buyer if you are acquiring the firearm(s) on
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 2 of 13




  behalf of another person. If you are not the actual buyer, the dealer cannot transfer the firearm(s)

  to you."

             3.    In some instances, "straw-purchasers" are employed to falsely claim on the ATF

  Form 4473 that they are buying the firearms for themselves, when in fact, they are purchasing

  the firearms on behalf of another. In this way, "straw-purchasers" conceal the identity of the true

  purchaser of the firearm. Firearms purchased by "straw-purchasers" are often purchased in cash

  to further conceal the true buyer and source of funds.

             4.    At all relevant times to this Superseding Indictment, defendant FRANCISCO

  JOSEPH ARCILA RAMIREZ ("ARCILA") did not have a Federal license to import,

  manufacture or deal in firearms.

                                           COUNT ONE
                                Conspiracy to Illegally Deal Firearms
                                         (18 u.s.c. § 371)

             1.    The General Allegations section of this Superseding Indictment are re-alleged and

  incorporated by reference as though fully set forth herein.

             2.    From in or around January 2018, through in or around August 2018, in Miami

  Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                            FRANCISCO JOSEPH ARCILA RAMIREZ,

  did knowingly and with intent to further the object of the conspiracy, combine, conspire,

  confederate, and agree with James Smith ("SMITH"), Gregory Fernando Ortega ("ORTEGA"),

  and others, known and unknown to the Grand Jury, to commit offenses against the United States,

  that is:

             (A)     in connection with the acquisition of any firearm, from a licensed dealer, to




                                                    2
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 3 of 13



 knowingly make any false and fictitious oral and written statement, intended and likely to

 deceive such dealer with respect to any fact material to the lawfulness of the sale, in violation of

 Title 18, United States Code, Section 922(a)(6); and

        (B)       to willfully engage in the business of dealing in firearms without a license, in

 violation of Title 18, United States Code, Section 922(a)(l)(A).

                              PURPOSE OF THE CONSPIRACY

        It was the purpose of the conspiracy to illegally purchase firearms, through the use of

 straw-purchasers, and to transport the firearms outside the United States for resale to foreign

 customers in Colombia.

                                    MANNER AND MEANS

        The manner and means by which the co-conspirators sought to accomplish the purpose

 and object of the conspiracy included, among others, the following:

        1.      SMITH and ORTEGA acted as straw-purchasers and illegally purchased firearms

 in the Southern District of Florida on behalf of co-conspirator ARCILA.

        2.      During these firearms purchases, SMITH and ORTEGA knowingly made false

 statements and representations when they executed the ATF Form 4473, stating the firearms

 were for themselves, when in fact they were being purchased on behalf of co-conspirator

 ARCILA for foreign resale in Colombia.

        3.      Defendant ARCILA paid for the firearms purchases made by co-conspirators

 SMITH and ORTEGA and paid them additional money as a fee for serving as "straw

 purchasers."

        4.      Prior to the foreign transportation of the firearms from the United States,

 members of the conspiracy concealed the firearms in air compressors.            Once the foreign



                                                  3
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 4 of 13



  transportation was complete, the firearms were removed from the air compressors for resale in

  Colombia.

                                           OVERT ACTS

         In furtherance of the conspiracy and to effect its purpose and object, at least one of the

  co-conspirators committed, and caused to be committed, in the Southern District of Florida, at

  least one of the following overt acts:

         1.      On or about April 24, 2018, ORTEGA purchased four (4) Glock 9mm caliber

  semi-automatic pistols from an FFL in Miami Dade County, in the Southern District of Florida.

         2.      During the firearms purchase of on or about April 24, 2018, ORTEGA falsely

  stated on ATF Form 4473 that he was the actual buyer of the firearms, when in fact, ORTEGA

  knew he was buying the firearms for co-conspirator ARCILA.

         3.      After the firearms purchase of on or about April 24, 2018, defendant ORTEGA

  transferred the four (4) Glock 9rnrn caliber semi-automatic pistols to co-conspirator ARCILA.

         4.      On or about August 16, 2018, SMITH purchased four (4) Draco 7.62mm caliber

  semi-automatic pistols and two (2) Zastava 7.62rnrn caliber semi-automatic pistols from an FFL

  in Miami Dade County, in the Southern District of Florida.

         5.      During the firearms purchase of on or about August 16, 2018, SMITH falsely

  stated on ATF Form 4473 that he was the actual buyer of the firearms, when in fact, SMITH

  knew he was buying the firearms for co-conspirator ARCILA.

         6.      After the firearms purchase of on or about August 16, 2018, SMITH and

  ORTEGA transferred the four (4) Draco 7.62mm caliber pistols and two (2) Zastava 7.62rnrn

  caliber semi-automatic pistols to co-conspirator ARCILA.

         All in violation of Title 18, United States Code, Section 371.



                                                  4
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 5 of 13



                                        COUNT TWO
                  False Statements in Connection with Acquisition of Firearms
                                 (18 U.S.C. §§ 922(a)(6) and 2)

         1.      The General Allegations section of this Superseding Indictment are re-alleged and

  incorporated by reference as though fully set forth herein.

         2.      On or about April 24, 2018, in Miami Dade County, in the Southern District of

  Florida, the defendant,

                            FRANCISCO JOSEPH ARCILA RAMIREZ,

  did knowingly make, and aided and abetted in making, a false written statement to a federally

  licensed firearms dealer in connection with the purchase of four (4) firearms, which statement

  was intended and likely to deceive the dealer with respect to a fact material to the lawfulness of

  the sale and other disposition of such firearms, in that ORTEGA stated on ATF Form 4473 that

  he was the actual buyer of the firearms, when in truth and in fact, and as ORTEGA then and

  there well knew, he was buying the firearms for defendant ARCILA, in violation of Title 18,

  United States Code, Sections 922(a)(6), 924(a)(2) and 2.

                                       COUNT THREE
                  False Statements in Connection with Acquisition of Firearms
                                 (18 U.S.C. §§ 922(a)(6) and 2)

         1.      The General Allegations section of this Superseding Indictment are re-alleged and

  incorporated by reference as though fully set forth herein.

         2.      On or about June 5, 2018, in Miami Dade County, in the Southern District of

  Florida, the defendant,

                            FRANCISCO JOSEPH ARCILA RAMIREZ,

  did knowingly make, and aided and abetted in making, a false written statement to a federally

  licensed firearms dealer in connection with the purchase of two (2) firearms, which statement

  was intended and likely to deceive the dealer with respect to a fact material to the lawfulness of
                                                   5
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 6 of 13



  the sale and other disposition of such firearms, in that ORTEGA stated on ATF Form 4473 that

  he was the actual buyer of the firearms, when in truth and in fact, and as ORTEGA then and

  there well knew, he was buying the firearms for defendant ARCILA, in violation of Title 18,

  United States Code, Sections 922(a)(6), 924(a)(2) and 2.

                                        COUNT FOUR
                  False Statements in Connection with Acquisition of Firearms
                                 (18 U.S.C. §§ 922(a)(6) and 2)

         1.     The General Allegations section of this Superseding Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

         2.     On or about June 5, 2018, in Miami Dade County, in the Southern District of

 Florida, the defendant,

                           FRANCISCO JOSEPH ARCILA RAMIREZ,

 did knowingly make, and aided and abetted in making, a false written statement to a federally

 licensed firearms dealer in connection with the purchase of four (4) firearms, which statement

 was intended and likely to deceive the dealer with respect to a fact material to the lawfulness of

 the sale and other disposition of such firearms, in that SMITH stated on A TF Form 44 73 that he

 was the actual buyer of the firearms, when in truth and in fact, and as SMITH then and there well

 knew, he was buying the firearms for defendant ARCILA, in violation of Title 18, United States

 Code, Sections 922(a)(6), 924(a)(2) and 2.

                                       COUNT FIVE
                 False Statements in Connection with Acquisition of Firearms
                                (18 U.S.C. §§ 922(a)(6) and 2)

         1.     The General Allegations section of this Superseding Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

         2.     On or about August 16, 2018, in Miami Dade County, in the Southern District of

 Florida, the defendant,
                                                  6
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 7 of 13



                          FRANCISCO JOSEPH ARCILA RAMIREZ,

  did knowingly make, and aided and abetted in making, a false written statement to a federally

  licensed firearms dealer in connection with the purchase of six (6) firearms, which statement was

  intended and likely to deceive the dealer with respect to a fact material to the lawfulness of the

  sale and other disposition of such firearms, in that SMITH stated on ATF Form 44 73 that he was

  the actual buyer of the firearms, when in truth and in fact, and as SMITH then and there well

  knew, he was buying the firearms for defendant ARCILA, in violation of Title 18, United States

  Code, Sections 922(a)(6), 924(a)(2) and 2.

                                           COUNT SIX
                              Dealing in Firearms Without a License
                                 (18 U.S.C. § 922(a)(l)(A) and 2)

         From in or around April 2018, through in or around August 2018, in Miami Dade

  County, in the Southern District of Florida, and elsewhere, the defendant,

                              FRANCISCO JOSEPH ARCILA RAMIREZ,

  did knowingly and willfully engage in the business of dealing in firearms without being licensed

 to do so under the provisions of Title 18, United States Code, Chapter 44, in violation of Title 18,

  United States Code, Section 922(a)(l)(A) and Section 2.

                                        COUNT SEVEN
                           Conspiring to Provide Material Support to a
                                Foreign Terrorist Organization
                                    (18 U.S.C. § 2339B(a)(l))

         From in or around August 2018, through on or about January 11, 2019, in Miami Dade

  County, in the Southern District of Florida, and elsewhere, the defendant,

                          FRANCISCO JOSEPH ARCILA RAMIREZ,

  did knowingly combine, conspire, confederate, and agree with others, known and unknown to

  the Grand Jury, to knowingly provide material support and resources, as that term is defined in


                                                  7
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 8 of 13




  Title 18, United States Code, Section 2339A(b), including property, weapons, firearm parts and

  components, and services, to a foreign terrorist organization, that is, the National Liberation

  Army (the "ELN"), which at all relevant times was designated by the Secretary of State as a

  foreign terrorist organization pursuant to Section 219 of the Immigration and Nationality Act,

  knowing that the ELN was a designated foreign terrorist organization (as defined in Title 18,

  United States Code, Section 2339B(g)(6)), that the ELN engages and has engaged in terrorist

  activity (as defined in section 212(a)(3)(B) of the INA), and that the ELN engages and has

 engaged in terrorism (as defined in section 140(d)(2) of the Foreign Relations Authorization Act,

 Fiscal Years 1988 and 1989); all in violation of Title 18, United States Code, Section

 2339B(a)(l ).

                                        COUNT EIGHT
                               Provision of Material Support to a
                                Foreign Terrorist Organization
                                   (18 U.S.C. § 2339B(a)(l))

        From in or around August 2018, through on or about January 11, 2019, in Miami Dade

 County, in the Southern District of Florida, and elsewhere, the defendant,

                         FRANCISCO JOSEPH ARCILA RAMIREZ,

 and others known and unknown to the Grand Jury, did knowingly provide and attempt to provide

 material support and resources, as that term is defined in Title 18, United States Code, Section

 2339A(b), including property, weapons, firearm parts and components, and services, to a foreign

 terrorist organization, that is, the National Liberation Army (the "ELN"), which at all relevant

 times was designated by the Secretary of State as a foreign terrorist organization pursuant to

 Section 219 of the Immigration and Nationality Act, knowing that the ELN was a designated

 foreign terrorist organization (as defined in Title 18, United States Code, Section 2339B(g)(6)),

 that the ELN engages and has engaged in terrorist activity (as defined in section 212(a)(3)(B) of


                                                 8
                                                                                                     I
                                                                                                     t
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 9 of 13




  the INA), and that the ELN engages and has engaged in terrorism (as defined in section

  140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989), in violation

  of Title 18, United States Code, Sections 2339B(a)(l) and 2.

                                FORFEITURE ALLEGATIONS

         1.     The allegations of this Superseding Indictment are re-alleged and by this

  reference fully incorporated herein for the purpose of alleging criminal forfeiture to the United

  States of America of certain property in which the defendant, FRANCISCO JOSEPH

 ARCILA RAMIREZ, has an interest.

         2.     Upon conviction of a violation of Title 18, United States Code, Section 371, Title

  18, United States Code, Section 922(a)(6), or any violation of any other criminal law of the

 United States, as alleged in this Superseding Indictment, the defendant shall forfeit to the United

 States, pursuant to Title 18, United States Code, Section 924(d)(l ), any firearm or ammunition

 involved in or used in the commission of such offense.

         3.     Upon conviction of a violation of Title 18, United States Code, Section

 2339B(a)(l), as alleged in this Superseding Indictment, the defendant shall forfeit to the United

 States, pursuant to Title 18, United States Code, Section 981 (a)(l )(C), any property, real or

 personal, which constitutes or is derived from proceeds traceable to such violation, and pursuant

 to Title 18, United States Code, Section 98l(a)(l)(G), all assets, foreign or domestic: (i) of any

 individual, entity, or organization engaged in planning or perpetrating any Federal crime of

 terrorism (as defined in section 2332b(g)(5)) against the United States, citizens or residents of

 the United States, or their property, and all assets, foreign or domestic, affording any person a

 source of influence over any such entity or organization; (ii) acquired or maintained by any

 person with the intent and for the purpose of supporting, planning, conducting, or concealing any

 Federal crime of terrorism against the United States, citizens or residents of the United States, or
                                                  9                                                     I
                                                                                                        I
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 10 of 13



  their property; (iii) derived from, involved in, or used or intended to be used to commit any

  Federal crime of terrorism against the United States, citizens or residents of the United States, or

  their property; or (iv) of any individual, entity, or organization engaged in planning or

  perpetrating any act of international terrorism (as defined in section 2331) against any

  international organization (as defined in section 209 of the State Department Basic Authorities

  Act of 1956 (22 U.S.C. 4309(b)) or against any foreign Government.

         All pursuant to Title 18, United States Code, Sections 924(d)(l), 981(a)(l)(C) and (G), as

  made applicable by Title 28, United States Code, Section 2461, and the procedures set forth at

  Title 21, United States Code, Section 853.

                                                       A TRUE BI~.




                                                       VPERSON




  MICHAEL~WIN
  ASSISTANT UNITED STATES ATTORNEY




                                                                                                         (



                                                  10
                                                                                                         I,
                                                                                                         !
 Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 11 of 13
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                     CASE NO.                  19-20036-CR-Williams (s)
vs.
                                                                 CERTIFICATE OF TRIAL ATTORNEY*
FRANCISCO JOSEPH ARCILA RAMIREZ,

           Defendant.
--------------------'-/                                          Superseding Case Information:
Court Division: (Select One)                                    New Defendant(s) Yes _ _ No X
                                                                Number of New Defendants
        Miami         X        Key West                         Total number of counts     -8-
        FTL       -            WPB            FTP

        I do hereby certify that:
        1.       I have carefully considered the allegations of the indictment, the number of defendants, the number of probable
                 witnesses and the legal complexities of the Indictment/Information attached hereto.

        2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
                  setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act, Title 28 U.S.C.
                  Section 3161.

        3.        Interpreter:     (Yes or No)           Yes
                  List language and/or dialect           Spamsh

        4.        This case will take      _.s__       days for the parties to try.

        5.        Please check appropriate category and type of offense listed below:
                  (Check only one)                                        (Check only one)


        I         0       to 5 days          x                            Petty
        II        6       to 10 days                                      Minor
        III       11       to 20 days                                     Misdem.
        IV        21       to 60 days                                     Felony                   x
        v         61      days and over

        6.        Has this case been previously filed in this District Court?         .;,.;Nc.=.o_ _   (Yes or No)
        If yes:
        Judge:                                                 Case No.
                (Attach copy of dispositive order)
        Has a complaint been filed in this matter?    Yes (Yes or No)
        If yes:
        Magistrate Case Nos.                       19-mj-02034-CMM (Arcila)
        Related Miscellaneous numbers:             _ __,._ _ _ _ _.....___....__ _ _ _ _ _ _ _ _ _ _ _ _ __
        Defendant(s) in federal custody as of          _17_1_17_1_9~(~Ai_c_1_la....
                                                                                ) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        Defendant(s) in state custody as of
        Rule 20 from the District of

        Is this a potential death penalty case?        .N2.__      (Yes or No)

        7.

        8.
                  Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office prior to
                  October 14, 2003? _ _Yes           _x__              No
                  Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
                  September 1, 2007?          _ _ Yes            _x__ No                                                              I
Penalty Sheet(s) attached                                                                                            REV 4/8/08


                                                                                                                                      1
                                                                                                                                      I
                                                                                                                                      I
 Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 12 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SHEET


Defendant's Name: FRANCISCO JOSEPH ARCILA RAMIREZ

Case No: 19-20036-CR-Williams Cs)

Count#: 1

Conspiracy to Illegally Deal Firearms

Title 18 United States Code Section 371

* Max. Penalty: 5 Years' Imprisonment

Counts#: 2-5
                                                                                        I
False Statements in Connection with Acquisition of Firearms

Title 18, United States Code, Sections 922(a)(6)

*Max. Penalty: 10 Years' Imprisonment

Count#: 6

Dealing in Firearms without a License

Title 18, United States Code, Sections 922(a)(l)(A)

*Max. Penalty: 5 Years' Imprisonment




                                                                                        I
Count#: 7

Conspiring to Provide Material Support to a Designated Foreign Terrorist Organization

Title 18, United States Code, Section 2339B(a)(l)                                       l
*Max. Penalty: 20 Years' Imprisonment
                                                                                        I
                                                                                        f
                                                                                        f


                                                                                        I
                                                                                        t
                                                                                        !
                                                                                        !
                                                                                        ~

                                                                                        lt
Case 1:19-cr-20036-JEM Document 37 Entered on FLSD Docket 03/29/2019 Page 13 of 13
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET


Defendant's Name: FRANCISCO JOSEPH ARCILA RAMIREZ

Case No: 19-20036-CR-Williams (s)

Count#: 8

Provision of Material Support to a Designated Foreign Terrorist Organization

Title 18, United States Code, Section 2339B(a)(l)

*Max. Penalty: 20 Years' Imprisonment
